NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is too long. Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. In this application, the abstract contains around 230 words.  
Correction is required.  See MPEP § 608.01(b).

Drawings Objection

The drawings are objected to because empty diagram boxes are impermissible under 37 CFR §1.83(a) which recites as follows:
“The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).” (Emphasis added by Examiner)

The empty cylinder-like box found in Figure 1 of the drawings, must be labeled with an appropriate descriptive phrase in addition to the reference characters already present. Please see 37 CFR §1.84(n), 37 CFR §1.84(o), and 37 CFR §1.84(p) for more information on the difference between the required legends and the reference characters already present.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as the connections between other limitations in the claim and negative and/or positive pressure pulses in the limitation "wherein the first tank and the second tank 
Claims 2-10 are rejected as they fail to correct the problem of claim 1 from which they depend.

Allowable Subject Matter
Claims 1-10 would be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 
Burnett (US 6,472,883 B1) teaches pulse propagation analysis to ascertain whether and anomaly such as surface corrosion exists on a section of conductive member such as pipe. Anomalies such as surface corrosion result in localized velocity changes of pulses propagating along a conductive member. These localized velocity changes exhibit themselves in changes in waveform, rise and fall time, amplitude, and time delay of a pulse with respect to a fixed time reference. To allow such anomalies to be located, two pulses are generated such that they intersect at intersecting locations along the conductive member. The resulting modified pulses are analyzed for perturbations indicative of localized velocity changes ([Abstract]; Fig.1).

Fuchs et al. (4,435,974) teaches regarding Leaks in fluid conveying pipe-lines, in which the noise from the escaping fluid at the position of the leak creates sound waves are detected by at least one sound sensor and, at a known distance from it, a sound reflector, both of which are in direct contact with the fluid. The sound sensor receives the directly incident sound waves, and also the reflected sound waves from the sound reflector. The received signals are evaluated using an autocorrelation function ([Abstract]; Fig.2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUMAN K NATH/Primary Examiner, Art Unit 2861